                Case 19-12153-KBO              Doc 224       Filed 11/08/19        Page 1 of 21



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Jointly Administered)

                                                           Re: Docket No. 73

          ORDER (I) APPROVING BID PROCEDURES IN CONNECTION
    WITH THE POTENTIAL SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
      ASSETS, (II) SCHEDULING AN AUCTION AND A SALE HEARING, (III)
       APPROVING THE FORM AND MANNER OF NOTICE THEREOF, (IV)
      AUTHORIZING THE DEBTORS TO ENTER INTO A STALKING HORSE
              AGREEMENT, (V) APPROVING PROCEDURES FOR
      THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND LEASES,
                     AND (VI) GRANTING RELATED RELIEF

Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession (the

“Debtors”) for entry of an order (this “Order”) (i) authorizing and approving the Bid Procedures

attached hereto as Exhibit 1 (the “Bid Procedures”) in connection with the sale (the “Sale”) of

substantially all of the Debtors’ assets (the “Assets”), (ii) scheduling an auction and hearing to

consider the Sale of the Assets, (iii) approving the form and manner of notice thereof,

(iv) authorizing the Debtors to enter into a Stalking Horse Agreement (as defined below),

(v) approving procedures for the assumption and assignment of executory contracts and

unexpired leases in connection with the Sale (collectively, the “Contracts”), and (vi) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
  Capitalized terms used as defined terms herein but not otherwise defined shall have the meanings ascribed to them
in the Motion or the Bid Procedures, as applicable. In the event there is a conflict between this Order and the
Motion, this Order shall control and govern.


70920023.6
                 Case 19-12153-KBO           Doc 224      Filed 11/08/19   Page 2 of 21



this Court having reviewed the Motion, the Committee’s limited objection to the Motion3 and

having heard statements of counsel and the evidence adduced with respect to the Motion at a

hearing held before this Court (the “Hearing”); and this Court having determined that the legal

and factual bases set forth in the Motion and the First Day Declaration and at the Hearing

establish just cause for the relief granted herein; and any objections to the relief requested in the

Motion having been, resolved, withdrawn or overruled on the merits; and after due deliberation

thereon and good and sufficient cause appearing therefor,

           THE COURT FINDS THAT

           A.         The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), made applicable to this proceeding pursuant to Bankruptcy Rule

9014. To the extent any of the following findings of fact constitute conclusions of law, they are

adopted as such. To the extent any of the following conclusions of law constitute findings of fact,

they are adopted as such.

           B.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012.

           C.         This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

The Debtors have confirmed their consent, pursuant to Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by this Court in connection with the

Motion, to the extent it is later determined this Court, absent the consent of the parties, cannot

enter final orders or judgments consistent with Article III of the United States Constitution.
3
    Docket no. 179.

                                                      2
70920023.6
              Case 19-12153-KBO          Doc 224      Filed 11/08/19     Page 3 of 21



         D.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         E.    The bases for the relief requested in the Motion are sections 105, 363, 365, 503,

and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”),

Bankruptcy Rules 2002, 6004, 6006, 9007, and 9014, and Local Rules 2002-1, 6004-1, and

9013-1(m).

         F.    Notice of the Motion has been given to: (a) the U.S. Trustee; (b) counsel to the

Prepetition Agent; (c) counsel to the Subordinated Term Loan Agent; (d) counsel to the

Committee; (e) counsel to the Stalking Horse Bidder, if any; (f) all other parties who have

expressed a written interest in the Assets; (g) the United States Attorney’s Office for the District

of Delaware; (h) the Internal Revenue Service; (i) all state and local taxing authorities with an

interest in the Assets; (j) the Attorney General for the State of Delaware; (k) the Securities and

Exchange Commission; (l) all other governmental agencies with an interest in the Sale and

transactions proposed thereunder; (m) all parties known or reasonably believed to have asserted

an Interest in the Assets; (n) the Contract Counterparties; (o) the Debtors’ insurance carriers;

(p) all parties entitled to notice pursuant to Local Rule 9013-1(m); and (r) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (the “Motion Notice Parties”).

         G.    Good and sufficient notice of the Motion, including the relief sought therein, and

the Hearing was sufficient under the circumstances, and such notice complied with all applicable

requirements under the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and no

other or further notice need be provided. A reasonable opportunity to object or be heard

regarding the relief provided in this Order has been afforded to all parties in interest.

         H.    The Debtors have articulated good and sufficient reasons for this Court to

(i) approve the Bid Procedures, (ii) schedule the bid deadlines and the Auction and the Sale



                                                  3
70920023.6
              Case 19-12153-KBO           Doc 224       Filed 11/08/19      Page 4 of 21



Hearing, (iii) approve the form and manner of notice of the Auction and Sale Hearing,

(iv) approve procedures for the assumption and assignment of the Contracts, including notice of

the proposed cure amounts, (v) authorize the Debtors to enter into a Stalking Horse Agreement,

in the exercise of their reasonable business judgment. The entry of this Order is in the best

interests of the Debtors, their estates, creditors, and other parties in interest.

         I.     The Bid Procedures attached hereto as Exhibit 1 are reasonable, appropriate and

represent the best method for maximizing value for the benefit of the Debtors, their estates, and

their creditors. The Bid Procedures were negotiated at arm’s length, in good faith, and without

collusion. The Bid Procedures balance the Debtors’ interests in emerging expeditiously from the

Chapter 11 Cases while preserving the opportunity to attract value-maximizing proposals

beneficial to the Debtors, their estates, their creditors, and other parties in interest. The Bid

Procedures comply with the requirements of Local Rule 6004-1(c).

         J.     The Debtors have demonstrated compelling and sound business justifications for

authorization to enter into a Stalking Horse Agreement pursuant to the terms of the Bid

Procedures.

         K.     The notice, substantially in the form attached hereto as Exhibit 2, provided by the

Debtors regarding the Sale of the Assets by Auction and Sale Hearing (the “Sale Notice”), is

reasonably calculated to provide interested parties with timely and proper notice of the proposed

Sale, including, without limitation: (i) the date, time, and place of the Auction (if one is held),

(ii) the Bid Procedures and certain dates and deadlines related thereto, (iii) the deadline for filing

objections to the Sale and entry of the Sale Order, and the date, time, and place of the Sale

Hearing, (iv) reasonably specific identification of the assets for sale, (v) instructions for promptly

obtaining a copy of the Stalking Horse Agreement, if any, (vi) a description of the Sale as being



                                                    4
70920023.6
              Case 19-12153-KBO          Doc 224         Filed 11/08/19   Page 5 of 21



free and clear of liens, claims, interests, and other encumbrances, with all such liens, claims,

interests, and other encumbrances attaching with the same validity and priority to the sale

proceeds, and (vii) notice of the proposed assumption and assignment of Contracts to the

Successful Bidder (as defined in the Bid Procedures) and the right, procedures, and deadlines for

objecting thereto. No other or further notice of the Sale shall be required.

         L.    The Motion, this Order, and the Assignment Procedures (as defined below) set

forth herein are appropriate and reasonably calculated to provide counterparties to any Contracts

to be assumed by the Debtors and assigned to the Successful Bidder with proper notice of the

intended assumption and assignment of their Contracts, the procedures in connection therewith,

and any cure amounts relating thereto.

         M.    Neither the filing of the Motion, entry of this Order, the solicitation of bids or the

conducting of the Auction in accordance with the Bid Procedures nor any other actions taken by

the Debtors in accordance therewith shall constitute a sale of the Assets, which sale will only

take place, if at all, following the Sale Hearing.

         IT IS HEREBY ORDERED THAT:

         1.    The Motion is granted as set forth herein.

         2.    All objections, statements, and reservations of rights with respect to the relief

requested in the Motion with respect to the Bid Procedures that have not been withdrawn,

waived, or settled, as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court, are overruled and denied on the merits with prejudice.

I.       The Bid Procedures

         3.    The Bid Procedures, attached hereto as Exhibit 1, are hereby approved in their

entirety and fully incorporated into this Order. The Bid Procedures shall govern the submission,

receipt, and analysis of all bids relating to the proposed Sale and any party desiring to submit an

                                                     5
70920023.6
               Case 19-12153-KBO        Doc 224      Filed 11/08/19    Page 6 of 21



offer for the Assets must comply with the terms of the Bid Procedures and this Order. The Bid

Procedures shall also govern the terms on which the Debtors will proceed with the Auction

and/or Sale.

         4.     The Debtors may sell all or substantially all of the Assets in the Sale pursuant to

the Bid Procedures; provided, however, that until such time as the Prepetition Lenders’ claims

have been paid in full, the Debtors shall, with notice to the Committee, obtain the Prepetition

Agent’s prior written consent to the proposed price allocation of any of the collateral in which

the Prepetition Agent has a valid, perfected, and enforceable security interest (the “ABL

Collateral”) that is the subject of any Sale and only such ABL Collateral that remains as of the

date of the closing of any Sale shall be subject to the Sale. Until the closing of the Sale, the

Debtors shall continue selling inventory, collecting accounts receivable, and making payments to

the Prepetition Lenders in accordance with and subject to the terms of the budget and cash

collateral order then in effect (the “Cash Collateral Order”).

         5.     The following dates and deadlines (all prevailing Eastern Time) regarding

competitive bidding are hereby established (subject to modification in accordance with the Bid

Procedures):

                a.     November 13, 2019 at 4:00 p.m.: Debtors to send Cure and Possible
                       Assumption and Assignment Notices to All Contract Counterparties and
                       Notice of the Sale

                b.     November 27, 2019: Stalking Horse Deadline (as defined below)

                c.     November 27, 2019 at 4:00 p.m.: Cure Objection Deadline

                d.     December 12, 2019 at 4:00 p.m.: Deadline to submit Bid to be
                       considered for the Auction

                e.     December 13, 2019 at 4:00 p.m.: Deadline to file and serve objections to
                       relief requested at Sale Hearing (except for any objection that arises at the
                       Auction)


                                                 6
70920023.6
              Case 19-12153-KBO        Doc 224      Filed 11/08/19    Page 7 of 21



               f.     December 18, 2019 at 10:00 a.m.: Proposed date of Auction

               g.     December 18, 2019 at 4:00 p.m.: Debtors to file notice of Successful
                      Bidder and Contract Assignment Notices

               h.     December 19, 2019 at 9:00 a.m.: Deadline for the Prepetition Agent to
                      object to relief requested at Sale Hearing

               i.     December 19, 2019 at 10:00 a.m.: Proposed date of Sale Hearing

II.      Entry into Stalking Horse Agreement

         6.    In the event that the Debtors enter into a Stalking Horse Agreement in accordance

with the Bidding Procedures on or prior to November 27, 2019 (the “Stalking Horse

Deadline”), and if the Stalking Horse Agreement satisfies the following conditions, (a) the

Break-Up Fee does not exceed three percent (3%) of the aggregate cash purchase price; (b) the

Expense Reimbursement does not exceed $250,000; and (c)(1) if the Stalking Horse Purchaser

proposes to purchase any ABL Collateral, the Prepetition Agent has provided its affirmative

written consent to the stalking horse designation to the extent of such ABL Collateral proposed

to be sold, such consent not to be unreasonably withheld and subject to Court adjudication of any

dispute with respect thereto, and (2) if the Stalking Horse Purchaser proposes to purchase any

Excluded Collateral, the Subordinated Term Loan Agent has provided its affirmative written

consent to the stalking horse designation to the extent of such Excluded Collateral proposed to be

sold, such consent not to be unreasonably withheld and subject to Court adjudication of any

dispute with respect thereto, the Debtors shall file with the Court and serve on the Motion Notice

Parties an expedited motion to obtain entry of the proposed Stalking Horse Purchaser pursuant to

an order which shall include findings consistent with those originally proposed in the form of

order annexed to the Motion. Any Break-Up Fee and Expense Reimbursement shall be payable

only from Sale proceeds, and in a Sale of both the Prepetition Agent’s ABL Collateral and the

Excluded Real Estate (as defined in the Intercreditor Agreement) and Excluded Real Estate

                                                7
70920023.6
               Case 19-12153-KBO        Doc 224       Filed 11/08/19    Page 8 of 21



Proceeds (as defined in the Intercreditor Agreement) in which the Subordinated Term Loan

Agent holds a valid, perfected and enforceable security interest (the “Excluded Collateral”),

50% of the total amount of the Break-Up Fee and Expense Reimbursement shall be paid from the

Sale proceeds of the ABL Collateral, and 50% of the total amount of the Break-Up Fee and

Expense Reimbursement shall be paid from the Excluded Collateral.

III.     The Auction

         7.     As further described in the Bid Procedures, if a Qualifying Bid, is received by the

Bid Deadline, the Debtors will conduct the Auction at 10:00 a.m. (prevailing Eastern Time) on

December 18, 2019, at the offices of the Debtors’ counsel, Polsinelli PC, 222 Delaware Avenue,

Suite 1101, Wilmington, Delaware 19801, or such later time on such day or other place as the

Debtors shall notify all Qualifying Bidders who have submitted Qualifying Bids, if a Qualifying

Bid is timely received. The Debtors are authorized, subject to the terms of this Order and the Bid

Procedures, to take actions reasonably necessary to conduct and implement the Auction.

         8.     If the Debtors do not receive a Qualifying Bid (other than a Stalking Horse

Agreement): (a) the Debtors may cancel the Auction (unless the Prepetition Agent and the

Subordinated Term Loan Agent have not waived their respective Credit Bid Rights), (b) a

Stalking Horse Agreement may be deemed by the Debtors to be the Successful Bid for the

Assets, and (c) the Debtors shall be authorized to seek approval of the Stalking Horse Agreement

as the Successful Bid at the Sale Hearing.

         9.     Only Qualifying Bidders will be entitled to make any Bids at the Auction.

         10.    The Debtors and their professionals shall direct and preside over the Auction and

the Auction shall be transcribed or videotaped.

         11.    Each Qualifying Bidder participating in the Auction must confirm in writing on

the record that it (a) has not engaged in any collusion with respect to the bidding or sale of any of

                                                  8
70920023.6
               Case 19-12153-KBO        Doc 224      Filed 11/08/19    Page 9 of 21



the Assets or the Auction, (b) has reviewed, understands, and accepts the Bid Procedures, and

(c) has consented to the core jurisdiction of this Court and to the entry of a final order by this

Court on any matter related to this Order, the Sale, or the Auction if it is determined that this

Court would lack Article III jurisdiction to enter such a final order or judgment absent the

consent of the parties.

         12.    In conjunction with any Transaction, (a) the Prepetition Agent may, in its sole and

absolute discretion, credit bid any portion and up to the entire amount of the Pre-Petition Claim

(as defined in the Cash Collateral Order), at any time (regardless of whether the Prepetition

Agent participated in prior rounds at the Auction) on any individual Asset, portion of the Assets,

or all Assets, in each case constituting Collateral (as defined in that certain Subordination and

Intercreditor Agreement dated as of December 21, 2017 (as amended from time to time, the

“Intercreditor Agreement”)), and (b) Subordinated Term Loan Agent may, in its sole and

absolute discretion, credit bid any portion and up to an amount equal to not less than the entire

amount of the Subordinated Term Loan Agent’s and the Subordinated Term Loan Lenders’ (as

defined below) (collectively, the “Subordinated Term Loan Parties”) claims against the

Debtors and their estates (collectively, the “Pre-Petition Subordinated Term Loan Claim”) at

any time (regardless of whether the Subordinated Term Loan Agent participated in prior rounds

at the Auction) on any individual Asset, portion of the Assets, or all Assets, in each case

constituting the Collateral or Excluded Collateral (each of (a) and (b), the “Credit Bid Right”),

provided that all Credit Bid Rights are subject to Bankruptcy Code section 363(k).

         13.    The Prepetition Agent and the Subordinated Term Loan Agent shall each be

deemed to be a Qualifying Bidder in all respects, and shall not be required to submit a Deposit,

Purchase Agreement, or any other deliverable or documentation to the Debtors, the Notice



                                                 9
70920023.6
               Case 19-12153-KBO        Doc 224       Filed 11/08/19   Page 10 of 21



Parties, or their representatives or agents. Upon exercise of a Credit Bid Right, the Prepetition

Agent and the Subordinated Term Loan Agent (as applicable) shall not be required to take title to

or ownership of, or have any obligation in connection with (in each case, legal, equitable, or

otherwise), or be deemed to have taken title to or ownership of, or have any obligation in

connection with (in each case, legal, equitable, or otherwise), any individual Asset, portion of the

Assets, or all of the Assets, and the Prepetition Agent and the Subordinated Term Loan Agent (as

applicable) shall have the right to designate any person or entity in its sole and absolute

discretion that shall take title to the individual Asset, portion of the Assets, or all of the Assets

that are subject to the Credit Bid Right provided that counterparties may object to such

designee’s adequate assurance of future performance under any executory contract and

unexpired lease that is assumed by the Debtors and assigned to such designee under section 365

of the Bankruptcy Code in connection with any Transaction. Except for any holder of any Prior

Liens (as defined in the Cash Collateral Order) (who, for the avoidance of doubt, may only credit

bid a claim with respect to the collateral in which such holder holds a perfected security interest),

no other person may credit bid on the Collateral unless the entire amount of the Pre-Petition

Claim will be paid in full in cash on the closing of the proposed Transaction, and no other person

may credit bid on the Excluded Collateral unless the Pre-Petition Subordinated Term Loan Claim

will be paid in full in cash on the closing of the proposed Transaction, subject to Bankruptcy

Code section 363(k).

         14.    Notwithstanding anything to the contrary herein, the Subordinated Term Loan

Agent’s Credit Bid Right shall be subject in all respects to the terms of the Intercreditor

Agreement, and to the extent the terms of these Bidding Procedures are in conflict with the terms

of the Intercreditor Agreement, the terms of the Intercreditor Agreement shall control. Any



                                                 10
70920023.6
               Case 19-12153-KBO        Doc 224         Filed 11/08/19   Page 11 of 21



credit bid of the Subordinated Term Loan Agent on the ABL Collateral must provide for the full

payment in cash of the Pre-Petition Claim, subject to Bankruptcy Code section 363(k). Subject

to the terms of the Cash Collateral Order, all proceeds resulting from any Transaction shall be

delivered and applied in the manner set forth in the Intercreditor Agreement. For the avoidance

of doubt, all Credit Bid Rights hereunder shall be subject to the terms of the Cash Collateral

Order and Bankruptcy Code section 363(k).

         15.    Notwithstanding anything to the contrary herein, the Subordinated Term Loan

Agent’s Credit Bid Right shall be subject in all respects to the terms of the Intercreditor

Agreement, and to the extent the terms of these Bidding Procedures are in conflict with the terms

of the Intercreditor Agreement, the terms of the Intercreditor Agreement shall control. Any

credit bid of the Subordinated Term Loan Agent on the Collateral must provide for the full

payment in cash of the Pre-Petition Claim, subject to Bankruptcy Code section 363(k). Subject

to the terms of the Cash Collateral Order, all proceeds resulting from any Transaction shall be

delivered and applied in the manner set forth in the Intercreditor Agreement. For the avoidance

of doubt, all Credit Bid Rights hereunder shall be subject to the terms of the Cash Collateral

Order including Bankruptcy Code section 363(k).

         16.    In the event of a competing Qualifying Bid, all Qualifying Bidders will be

entitled, but not obligated, to submit overbids.

         17.    The Debtors may (i) determine, in consultation with the Consultation Parties, and

(A) subject to the written consent of the Prepetition Agent solely with respect to the proposed

price allocation of any of the Prepetition Agent’s ABL Collateral that is the subject of the

Qualifying Bid, such consent not to be unreasonably withheld and subject to Court adjudication

of any dispute with respect thereto, and (B) subject to the written consent of the Subordinated



                                                   11
70920023.6
               Case 19-12153-KBO         Doc 224        Filed 11/08/19     Page 12 of 21



Term Loan Agent solely with respect to the proposed price allocation of any of the Subordinated

Term Loan Agent’s Excluded Collateral that is the subject of the Qualifying Bid, such consent

not to be unreasonably withheld and subject to Court adjudication of any dispute with respect

thereto, which Qualifying Bid or combination of Qualifying Bids is the highest or otherwise best

offer; (ii) in consultation with the Consultation Parties reject at any time before the entry of the

Sale Order any Bid that, in the discretion of the Debtors and subject to the reasonable written

consent of the Prepetition Agent with respect to the ABL Collateral and the reasonable written

consent of the Subordinated Term Loan Agent with respect to the Excluded Collateral, in each

case subject to Court adjudication of any dispute with respect thereto, is (a) inadequate or

insufficient, (b) not in conformity with the requirements of the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules, or the Bid Procedures, or (c) contrary to the best interest of the Debtors,

their estates, their creditors, interest holders, or other parties in interest; and (iii) at or before the

conclusion of the Auction may impose such other terms and conditions upon Qualifying Bidders

as the Debtors determine, in consultation with the Consultation Parties and subject to the

reasonable written consent of the Prepetition Agent with respect to the ABL Collateral and the

reasonable written consent of the Subordinated Term Loan Agent with respect to the Excluded

Collateral, in each case subject to Court adjudication of any dispute with respect thereto, to be in

the best interest of the Debtors’ estates.

         18.    No person or entity, other than a Stalking Horse Bidder, shall be entitled to any

expense reimbursement, breakup fee, topping or termination fee, or other similar fee or payment,

and, by submitting a Bid, such person or entity is deemed to have waived its right to request or

file with this Court any request for expense reimbursement or any other fee of any nature in

connection with the Auction and the Sale, whether by virtue of Bankruptcy Code section 503(b)



                                                   12
70920023.6
               Case 19-12153-KBO        Doc 224       Filed 11/08/19    Page 13 of 21



or otherwise. Neither the Prepetition Lenders nor the Subordinated Term Loan Lenders shall be

entitled to a Break-up Fee or an Expense Reimbursement; provided that the foregoing shall not

limit any rights, claims, or interests of the Prepetition Lenders or the Subordinated Term Loan

Lenders under applicable loan documents or orders of the Court.

IV.      Assumption and Assignment Notices & Procedures

         19.    The procedures set forth below regarding the assumption and assignment of the

executory contracts proposed to be assumed by the Debtors pursuant to Bankruptcy Code section

365(b) and assigned to the Stalking Horse Bidder (or other Successful Bidder, if any) pursuant to

Bankruptcy Code section 365(f) in connection with the Sale (the “Assignment Procedures”) are

hereby approved to the extent set forth herein. These Assignment Procedures shall govern the

assumption and assignment of all of the Contracts to be assumed and assigned in connection with

the Sale, subject to the payments necessary to cure any defaults arising under any such Contracts.

         20.    On or prior to November 13, 2019, the Debtors shall serve via overnight delivery

on all non-Debtor counterparties (each a “Contract Counterparty” and, collectively, the

“Contract Counterparties”) to any Contract (the “Cure and Possible Assumption and

Assignment Notice Parties”) that may be assumed by the Debtors and assigned to a Stalking

Horse Bidder or other Successful Bidder after the results of the Auction, which notice shall be

substantially in the form attached hereto as Exhibit 3 (a “Cure and Possible Assumption and

Assignment Notice”). The Cure and Possible Assumption and Assignment Notice shall inform

each recipient of the timing and procedures relating to such assumption and assignment, and, to

the extent applicable, (i) the title of the executory contract or unexpired lease, as applicable, (ii)

the name of the counterparty to the executory contract or unexpired lease, as applicable, (iii) the

Debtors’ good faith estimate of the cure amount (if any) required in connection with the

executory contract or unexpired lease, as applicable, (iv) the identity of the Successor Bidder (as

                                                 13
70920023.6
               Case 19-12153-KBO       Doc 224       Filed 11/08/19   Page 14 of 21



assignee, if applicable), and (v) the Contract Objection Deadline (as defined below). The

presence of a Contract on the Cure and Possible Assumption and Assignment Notice does not

constitute an admission that such Contract is an executory contract or unexpired lease, and the

presence of a Contract on any notice shall not prevent the Debtors from subsequently

withdrawing such request for assumption or rejecting such Contract any time before such

Contract is actually assumed and assigned pursuant to the Sale Order.

         21.    Although the Debtors intend to make a good faith effort to identify all Contracts

that may be assumed and assigned in connection with a Sale, the Debtors may discover certain

executory contracts and unexpired leases inadvertently omitted from the list of Contracts, or

Successful Bidders may identity other executory contracts and/or unexpired leases that they

desire to assume and assign in connection with the Sale. Accordingly, the Debtors reserve the

right, but only in accordance with the Stalking Horse Agreement, or as otherwise agreed to by

the Debtors and the Successful Bidder after consultation with the Consultation Parties, at any

time after the service of the Cure and Possible Assumption and Assignment Notice and before

the closing of a Sale, to (i) supplement the list of Contracts with previously omitted executory

contracts, (ii) remove Contracts from the list of executory contracts and unexpired leases

ultimately selected as Contracts that a Successful Bidder proposes to be assumed and assigned to

it in connection with a Sale, and/or (iii) modify the previously stated cure amount associated with

any Contract. In the event the Debtors exercise any of these reserved rights, the Debtors will

promptly serve a supplemental notice of contract assumption (a “Supplemental Assumption

Notice”) on each of the counterparties to such Contracts and their counsel of record, if any;

provided, however, the Debtors may not add an executory contract to the list of Contracts that

has been previously rejected by the Debtors by order of the Court. Each Supplemental



                                                14
70920023.6
                Case 19-12153-KBO      Doc 224       Filed 11/08/19   Page 15 of 21



Assumption Notice will include the same information with respect to listed Contracts as was

included in the Cure and Possible Assumption and Assignment Notice. The Supplemental

Assumption Notice shall be served by the Debtors on the applicable Contract Counterparties by

overnight mail, and the deadline for such Contract Counterparties to object to the Cure Amount

(only if different than the Cure Amount set forth in the Cure and Possible Assumption and

Assignment Notice) or the assumption and assignment of the applicable Contracts to a

Successful Bidder shall be fourteen (14) days after service of the Supplemental Assumption

Notice.

          22.    Objections, if any, to the cure amount set forth on the Cure and Possible

Assumption and Assignment Notice or the possible assignment of its executory contract or

unexpired lease (each, a “Contract Objection”) must (i) be in writing, (ii) comply with the

applicable provisions of the Bankruptcy Rules and the Local Rules, and (iii) state with specificity

the nature of the objection and, if the objection pertains to the proposed cure amount, the correct

cure amount alleged by the objecting counterparty, together with any applicable and appropriate

documentation in support thereof, and (iv) be filed with the Bankruptcy Court and served on the

following parties so as to be actually received on or before November 27, 2019 at 4:00 p.m.

(prevailing Eastern Time) (the “Contract Objection Deadline”): (a) counsel for the Debtors,

Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, Delaware 19801, Attn:

Christopher A. Ward (cward@polsinelli.com) and Shanti Katona (skatona@polsinelli.com);

(b) counsel to the Prepetition Agent, Vinson & Elkins LLP, 2001 Ross Avenue, Suite 3900,

Dallas, Texas 75201-2975, Attn: William L. Wallander (bwallander@velaw.com) and Bradley

R. Foxman (bfoxman@velaw.com), and Richards, Layton & Finger, P.A., One Rodney Square,

920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins (Collins@rlf.com);



                                                15
70920023.6
               Case 19-12153-KBO       Doc 224        Filed 11/08/19   Page 16 of 21



(c) counsel to Black Diamond Commercial Finance, LLC, Winston & Strawn LLP, 35 Wacker

Dr., Chicago, Illinois 60601, Attn: Dan McGuire (dmcguire@winston.com) and Fox Rothschild

LLP, Citizens Bank Center, 919 North Market Street, Suite 300, Wilmington, Delaware 19899-

2323, Attn: Seth Niederman (sniederman@foxrothschild.com); (d) counsel to the Official

Committee of Unsecured Creditors for these the Chapter 11 Cases, Kelley Drye & Warren LLP,

101     Park    Avenue,   New     York,    New        York   10178,    Attn:   Jason   R.   Adams

(jadams@kelleydrye.com) and Lauren S. Schlussel (lschlussel@kelleydrye.com), and Cole

Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801, Attn: G. David

Dean (ddean@coleschotz.com) and Patrick J. Reilley (preilley@coleschotz.com); and (e) the

Office of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, Delaware 19801, Attn: Linda Casey (linda.casey@usdoj.gov). If a

Successful Bidder that is not a Stalking Horse Bidder prevails at the Auction, then the deadline

to object to assumption and assignment solely with respect to the adequate assurance of future

performance shall be extended so that any such objection must be received by the Sale Hearing,

provided, however, that the deadline to object to the proposed cure amount shall not be so

extended.

         23.    If a Contract Counterparty does not timely file and serve a Contract Objection or

object to assumption and assignment solely with respect to the adequate assurance of future

performance by the Sale Hearing in the case of Successful Bidder that is not a Stalking Horse

Bidder, that party will be forever barred from objecting to (i) the Debtors’ proposed cure amount,

(ii) the assumption and assignment of that party’s executory contract or unexpired lease

(including the adequate assurance of future performance), (iii) the related relief requested in the

Motion, and (iv) the Sale. Such party shall be forever barred and estopped from objecting to the



                                                 16
70920023.6
               Case 19-12153-KBO       Doc 224       Filed 11/08/19    Page 17 of 21



cure amount, the assumption and assignment of that party’s executory contract or unexpired

lease (including the adequate assurance of future performance), the relief requested in the

Motion, whether applicable law excuses such counterparty from accepting performance by, or

rendering performance to, a Stalking Horse Bidder or the Successful Bidder, as applicable, for

purposes of Bankruptcy Code section 365(c)(1) and from asserting any additional cure or other

amounts against the Debtors and the Stalking Horse Bidder or Successful Bidder, as applicable,

with respect to such party’s executory contract or unexpired lease.

         24.    Where a Contract Counterparty to an Assigned Contract files a timely Contract

Objection asserting a higher cure amount than the amount listed in the Cure and Possible

Assumption and Assignment Notice, or objecting to the possible assignment of that Contract

Counterparty’s executory contract or unexpired lease, and the parties are unable to consensually

resolve the dispute, the amount to be paid under Bankruptcy Code section 365 (if any) or, as the

case may be, the Debtors’ ability to assign the executory contract or unexpired lease to the

Successful Bidder will be determined at the Sale Hearing, unless otherwise agreed to by the

parties or ordered by the Court.

         25.    The payment of the applicable cure amount by the Debtors or Stalking Horse

Bidder (or other Successful Bidder), as applicable, shall (i) effect a cure of all defaults existing

thereunder and (ii) compensate for any actual pecuniary loss to such counterparty resulting from

such default.

V.       Notice of the Sale Process

         26.    The Sale Notice, and the Cure and Possible Assumption and Assignment Notice,

in substantially the forms as annexed to this Order as Exhibit 2, Exhibit 3, and Exhibit 4,

respectively, and the Bid Procedures Notice, in substantially the forms as annexed to the Motion

as Exhibit C, respectively, are hereby approved.

                                                17
70920023.6
               Case 19-12153-KBO       Doc 224       Filed 11/08/19    Page 18 of 21



         27.    Within two (2) business days after the entry of this Order, the Debtors (or their

agent) shall serve the Sale Notice by first-class mail upon: (a) the U.S. Trustee; (b)) counsel to

the Prepetition Agent; (c) counsel to the Subordinated Term Loan Agent; (d) counsel to the

Committee; (e) counsel to the Stalking Horse Bidder, if any; (f) all other parties who have

expressed a written interest in the Assets; (g) the United States Attorney’s Office for the District

of Delaware; (h) the Internal Revenue Service; (i) all state and local taxing authorities with an

interest in the Assets; (j) the Attorney General for the State of Delaware; (k) the Securities and

Exchange Commission; (l) all other governmental agencies with an interest in the Sale and

transactions proposed thereunder; (m) all parties known or reasonably believed to have asserted

an Interest in the Assets; (n) the Contract Counterparties; (o) the Debtors’ insurance carriers; (p)

all parties entitled to notice pursuant to Local Rule 9013-1(m); and (q) any party that has

requested notice pursuant to Bankruptcy Rule 2002.

         28.    As soon as practicable after the entry of this Order, the Debtors shall publish the

Bid Procedures Notice in a newspaper in national circulation. In addition, as soon as reasonably

practicable, but in no event later than three (3) business days after entry of this Order, the

Debtors will also post the Sale Notice and this Bid Procedures on the website maintained by the

Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, located at

http://kccllc.net/bayousteel.

         29.    Such publication notice as set forth in the preceding two sentences shall be

deemed sufficient and proper notice of the Sale to any other interested parties whose identifies

are unknown to the Debtors.

VI.      The Sale Hearing

         30.    The Sale Hearing will be conducted on December 19, 2019 at 10:00 a.m.

(prevailing Eastern Time). The Debtors will seek entry of an order of the Court at the Sale

                                                18
70920023.6
                 Case 19-12153-KBO              Doc 224         Filed 11/08/19       Page 19 of 21



Hearing approving and authorizing the sale of the Assets to the Successful Bidder. The Debtors,

in consultation with the Consultation Parties and subject to the consent of the Prepetition Agent,

may adjourn the Sale Hearing from time to time without further notice other than such

announcement being made in open court or a notice of adjournment filed on the Court’s docket.

VII.       Objections to the Sale

           31.      Objections, if any, to the relief requested in the Motion relating to the Sale (each,

a “Sale Objection”) must: (i) be in writing, (ii) comply with the Bankruptcy Rules and the Local

Rules, (iii) be filed with the Court, and (iv) be served so it is actually received no later than

4:00 p.m. (prevailing Eastern Time) on December 13, 2019,4 by (a) counsel for the Debtors,

Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, Delaware 19801, Attn:

Christopher A. Ward (cward@polsinelli.com) and Shanti Katona (skatona@polsinelli.com);

(b) counsel to the Prepetition Agent, Vinson & Elkins LLP, 2001 Ross Avenue, Suite 3900,

Dallas, Texas 75201-2975, Attn: William L. Wallander (bwallander@velaw.com) and Bradley

R. Foxman (bfoxman@velaw.com), and Richards, Layton & Finger, P.A., One Rodney Square,

920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins (Collins@rlf.com);

(c) counsel to Black Diamond Commercial Finance, LLC, Winston & Strawn LLP, 35 Wacker

Dr., Chicago, Illinois 60601, Attn: Dan McGuire (dmcguire@winston.com) and Fox Rothschild

LLP, Citizens Bank Center, 919 North Market Street, Suite 300, Wilmington, Delaware 19899-

2323, Attn: Seth Niederman (sniederman@foxrothschild.com); (d) counsel to the Official

Committee of Unsecured Creditors for these the Chapter 11 Cases, Kelley Drye & Warren LLP,

101       Park     Avenue,       New      York,      New        York    10178,      Attn:     Jason     R.       Adams

(jadams@kelleydrye.com) and Lauren S. Schlussel (lschlussel@kelleydrye.com), and Cole

Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801, Attn: G. David

4
    The deadline for the Prepetition Agent to object to the Sale shall be December 19, 2019 at 9:00 a.m. (ET).

                                                           19
70920023.6
                Case 19-12153-KBO       Doc 224      Filed 11/08/19     Page 20 of 21



Dean (ddean@coleschotz.com) and Patrick J. Reilley (preilley@coleschotz.com); and (e) the

Office of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, Delaware 19801, Attn: Linda Casey (linda.casey@usdoj.gov).

          32.    A party’s failure to timely file a Sale Objection in accordance with this Order

shall forever bar the assertion, at the applicable Sale Hearing or otherwise, of any objection to

the relief requested in the Motion, or to the consummation of the Sale and the performance of the

related transactions, including the transfer of the Assets to the applicable Successful Bidder(s),

free and clear of all liens, claims, interests, and encumbrances pursuant to Bankruptcy Code

section 363(f), and shall be deemed to be a “consent” for purposes of Bankruptcy Code section

363(f).

VIII. Other Relief Granted

          33.    Nothing in this Order, the Stalking Horse Agreement, or the Motion shall be

deemed to or constitute the assumption or assignment of an executory contract or unexpired

lease.

          34.    The requirements of Bankruptcy Rules 6004(h) and 6006(d) are waived.

          35.    The Debtors are hereby authorized to conduct the Sale without the necessity of

complying with any state or local bulk transfer laws or requirements.

          36.    The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Motion.

          37.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, notwithstanding any provision in the Bankruptcy Rules or the Local

Rules to the contrary, and the Debtors may, in their discretion and without further delay, take any

action and perform any act authorized under this Order.



                                                20
70920023.6
               Case 19-12153-KBO        Doc 224       Filed 11/08/19   Page 21 of 21



         38.    The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.




     Dated: November 8th, 2019                         KAREN B. OWENS
     Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE

                                                 21
70920023.6
